Citation Nr: 1008009	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-42 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 
1985.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied service 
connection for depressive disorder. 

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In October 2007, the Board remanded this case for further 
evidentiary development to include a VA psychiatric 
examination to determine the correct diagnosis and etiology 
of any identified depressive disorder.  The Board observes 
that such an examination was conducted in November 2009, and 
all other development directed by the October 2007 remand has 
been completed.  Accordingly, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran 
currently has an acquired psychiatric disorder, to include 
depressive disorder and/or bipolar disorder, that was 
incurred in or otherwise the result of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive 
disorder and/or bipolar disorder, was not incurred in or 
aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in October and 
December 2003, both of which are clearly prior to the March 
2004 rating decision that is the subject of this appeal.  He 
was also sent additional notification via an October 2007 
letter, followed by readjudication of the appeal via a 
December 2009 Supplemental Statement of the Case which 
"cures" the timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his service 
connection claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the October 2007 letter also included the 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had many opportunities to present 
evidence and argument in support of his claims, to include at 
the June 2007 Board hearing.  VA and private medical records 
have been obtained and considered, and nothing indicates the 
Veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  In this regard, the 
Board observes that the Veteran has submitted a February 2008 
Social Security Administration (SSA) decision showing that 
such agency determined that he has been disabled since April 
10, 2006, and that his primary disability is a mental 
condition.  The Board acknowledges that the claims file does 
not include a complete copy of the records held by SSA; 
however, for the following reasons, the Board finds that such 
are irrelevant to the instant claim and, therefore, a remand 
is not necessary in order to obtain them.  The Veteran 
himself has indicated that he has given VA a release to 
request medical records from the same medical care providers 
as was provided to the SSA.  The SSA decision itself has 
indicated that it relied upon VA medical records in making 
its decision, which are already on file.  Moreover, this 
decision confirms the Veteran has an acquired psychiatric 
disorder, which is not an issue in dispute.  Nothing in the 
SSA decision indicates the evidence of record contained any 
pertinent information as to the etiology of the disability, 
which is the focus of the current appellate case.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that "not all medical 
records or all SSA disability records must be sought-only 
those that are relevant to the [V]eteran's claim.  To 
conclude that all medical records or all SSA disability 
records are relevant would render the word 'relevant' 
superfluous in the statute [governing VA's duty to assist]."  
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The 
Federal Circuit further held that "relevant records for the 
purpose of § 5103A are those records that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the 
[V]eteran's claim."  Id.  In the instant case, the Board 
finds that the outstanding SSA records are not relevant to 
the Veteran's pending claim as the information regarding the 
Veteran's psychiatric disorder discussed in the SSA decision 
is already of record, and nothing indicates these records 
contain any pertinent information as to the etiology of the 
disability.  As such, the SSA records would not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, the Board concludes that the outstanding SSA 
records are irrelevant to the instant claim and it is not 
necessary to obtain them.

The Board further notes that the Veteran was accorded VA 
psychiatric examinations regarding his claimed depressive 
disorder in November 2003 and November 2009.  Granted, the 
November 2003 examination did not address the etiology of the 
Veteran's psychiatric disorder, but such an opinion was 
provided by the November 2009 VA examination and supported by 
a stated rationale.  As the opinion was based upon an actual 
examination of the Veteran, and an accurate understanding of 
his medical history based upon review of the VA claims 
folder, the Board finds that the opinion was supported by an 
adequate foundation.  Moreover, the Veteran has not 
identified any inaccuracies or prejudice in regard to the 
November 2009 VA examination.  Accordingly, the Board finds 
that this examination is adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he currently suffers 
from a depressive disorder that became manifest during his 
active service.  He further indicates that his disorder was 
manifested by nervous symptoms, including a chronic skin 
rash.  

As already indicated above, there is no dispute the Veteran 
currently has an acquired psychiatric disorder.  For example, 
the November 2003 VA examination diagnosed depressive 
disorder, not otherwise specified (NOS).  The more recent 
November 2009 VA examination diagnosed bipolar disorder.  
Similar findings are contained in the treatment records on 
file.

The Board also notes that the Veteran's service treatment 
records includes October 1983 notations showing complaints of 
a skin rash on the neck, face and forehead (shaving bumps).  
He was diagnosed with acne vulgaris.  However, subsequent 
records dated in August and November 1984 show he had a rash 
all over the body, and was diagnosed with atopic dermatitis.  
Thereafter, records dated in April 1985 show he was seen for 
elevated lesions (hives) over all the upper body, and he was 
diagnosed at this time with allergic dermatitis.

The Board further notes that service treatment records show a 
March 1985 hospitalization report noting the Veteran was 
admitted for alcohol abuse.  Moreover, a May 1985 Report of 
Medical history shows "yes" to depression or excessive worry 
and nervous trouble of any sort.  The May 1985 examination 
report itself shows a history of allergic dermatitis.  

Despite the foregoing, the May 1985 examination report 
reflects that the Veteran's psychiatric examination was 
clinically evaluated as normal.  Further, the post-service 
medical records themselves indicate that he was first 
diagnosed with an acquired psychiatric disorder years after 
his separation from service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  As 
such, the Veteran, among other things, is not entitled to a 
grant of service connection for psychosis on a presumptive 
basis as no such disability was diagnosed during service or 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

Regarding the medical findings of alcohol dependence, to 
include the March 1985 in-service hospitalization,  the Board 
notes that with respect to claims filed after October 31, 
1990, (as is the case here) service connection may not be 
granted for such abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1110,; 38 C.F.R. § 
3.301(a); VAOPGCPREC 2-98.  

In regard to the issue of whether the evidence indicates that 
the Veteran's current acquired psychiatric disorder is 
causally related to his active service, the Board notes that 
the only competent medical opinion to address this issue is 
that of the November 2009 VA examination.  The examiner 
concluded, in essence, that the Veteran's mental condition, 
now diagnosed as bipolar disorder, was not manifested or 
diagnosed during service because there was no evidence of 
such a disability prior to service, during service, or within 
one year after discharge.  Further, the examiner noted that 
Veteran's March 1985 in-service hospitalization for alcohol 
abuse in making this opinion.  As such, it is clear that the 
examiner did not believe this conduct was an early 
manifestation of the Veteran's current acquired psychiatric 
disorder.

The Board acknowledges the Veteran's contention that he 
currently suffers from a depressive disorder that became 
manifest during his active service.  However, the November 
2009 VA examiner was aware of this purported history when 
promulgating the aforementioned opinion.  By the conclusions 
reached in that examination, it is clear that the examiner 
did not believe that the in-service complaints and purported 
history were actual evidence of an acquired psychiatric 
disorder.  The Board gives greater weight to the opinion of 
the VA examiner as he, unlike the Veteran, has the requisite 
knowledge, skill, experience, training, and education to 
render a competent medical opinion as to the diagnosis and 
etiology of a psychiatric disability.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also 38 C.F.R. § 3.159(a)(1).

In regard to the Veteran's contention that his in-service 
skin problems was a nervous manifestation of his psychiatric 
disorder, the November 2009 VA examiner stated that he would 
have to resort to mere speculation to correlate the 1983 skin 
rash conditions to the underlined mental condition.  An award 
of service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. 
§ 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Moreover, the Veteran is 
not currently service connection for a skin disorder, or any 
other disability.  Therefore, service connection cannot be 
established on a secondary basis under the provisions of 
38 C.F.R. § 3.310 as a matter of law.

For these reasons, the Board concludes that the preponderance 
of the competent medical and other evidence of record is 
against a finding that the Veteran currently has an acquired 
psychiatric disorder, to include depressive disorder and/or 
bipolar disorder, that was incurred in or otherwise the 
result of active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder and bipolar 
disorder, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


